Citation Nr: 0104498	
Decision Date: 02/14/01    Archive Date: 02/20/01

DOCKET NO.  98-04 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to Department of Veterans Affairs (VA) Vocational 
Rehabilitation training under Chapter 31, Title 38, United 
States Code.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel

INTRODUCTION

The veteran had active service from February 1984 to January 
1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the veteran's request to 
reopen Chapter 31 Vocational Rehabilitation Program benefits.  
A notice of disagreement was received in September 1997, and 
a statement of the case was issued in December 1997.  A 
January 1998 letter from the veteran has been accepted as the 
veteran's substantive appeal.  The veteran was afforded a 
Board video conference hearing in August 2000.


REMAND

In September 1997, the RO denied the veteran's request for 
Chapter 31 Vocational Rehabilitation Program benefits on the 
basis that she was found to be infeasible under the program.  
However, in a November 1997 letter, the RO informed the 
veteran that there had been an error and that she was a 
feasible candidate for vocational rehabilitation.  Instead, 
the RO indicated that it had determined that she had 
"substantial transferable skills and should be able to 
return to competitive employment."  The RO informed her that 
she would be entitled to employment assistance.  In 
correspondence dated in November 1997, the veteran indicated 
that she was seeking educational assistance.  However, such 
assistance was denied in the December 1997 statement of the 
case.  The Board notes here that the veteran was granted a 
total disability rating based on individual unemployability 
due to service-connected disability by rating decision in 
February 1996. 

Throughout the appeal, the veteran has reiterated that she is 
seeking vocational rehabilitation.  In a November 1998 
statement and in testimony given during her August 2000 Board 
video hearing, the veteran indicated that she had obtained a 
Master of Science degree in Health Care Management and was 
seeking "reimbursement for the cost of my tuition and the 
cost of all educational expenses incurred while I made a 
sincere effort to vocationally rehabilitate myself."

The veteran's representative has correctly pointed out that 
the statement of the case issued in December 1997 did not 
clearly outline the legal criteria governing eligibility for 
Chapter 31 vocational rehabilitation benefits.  In 
particular, the Board notes that the RO did not provide the 
pertinent statutory and regulatory provisions relied on to 
deny the veteran educational assistance.  The Board must 
therefore assume that the veteran has not been adequately 
informed of the particular reason(s) for the denial of her 
claim with reference to the laws and regulations which were 
relied on.  

The Board also notes that the notice of disagreement 
submitted by the veteran appears to include a request for 
both an RO hearing and a Board hearing.  Although a Board 
hearing was conducted by videoconference in August 2000, the 
claims file does not show that an RO hearing was ever 
scheduled or that the veteran otherwise withdrew that hearing 
request.   

Therefore, in order to afford the veteran due process of law, 
this case is REMANDED for the following actions:

1.  The RO should review all of the 
evidence of record and furnish the 
veteran and her representative with an 
appropriate supplemental statement of the 
case setting forth all applicable laws 
and regulations and clearly setting for 
the reason(s) for the denial of her 
claim.  Specifically, the RO should 
explain its finding that the veteran has 
"substantial transferable skills and 
should be able to return to competitive 
employment" and should then explain the 
impact of that finding under pertinent 
laws and regulations regarding 
entitlement to educational assistance. 

2.  The veteran should then be scheduled 
for an RO hearing.  

3.  If the hearing request is withdrawn 
or the veteran otherwise does not report 
for the hearing, then the case should be 
returned to the Board. 

If a hearing is conducted, then the RO 
should again review the record and 
determine whether the benefit sought can 
be granted.  If the claim remains denied, 
then the RO should furnish the veteran 
and her representative with another 
supplemental statement of the case and 
afford them an opportunity to respond.  
Thereafter, the case should be returned 
to the Board. 


The purpose of this remand is to ensure due process of law.  
The veteran and her representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



		
	ALAN S. PEEVY	
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



